         Case 1:21-cr-00181-CKK Document 13 Filed 04/06/21 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA           :
                                    :
       v.                           :              Case No. 21-CR-00181-CKK
                                    :
 DANIEL RAY CALDWELL                :
                                    :
       Defendant.                   :
____________________________________:

              MEMORANDUM IN SUPPORT OF PRETRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of pretrial detention

that the defendant, Daniel Ray Caldwell, continue to be detained pending trial as there are no

conditions or combinations of conditions which can effectively ensure the defendant’s appearance

or the safety of any other person and the community, pursuant to 18 U.S.C. § 3142(e).

       The government respectfully requests that the following points and authorities, as well as

any other facts, arguments and authorities presented at the status hearing, be considered in the

Court’s determination regarding pre-trial detention.

                                  PROCEDURAL POSTURE

       The defendant was arrested in Texas on February 10, 2021. He appeared before Magistrate

Judge Kimberly C. Priest Johnson in a detention hearing on February 22, 2021 and continued to

March 4, 2021. Judge Johnson issued an order of detention pending trial and a commitment to

another district while the defendant was remanded to the custody of the U.S. Marshals for transport

to the District of Columbia (attached as Exhibit A).

       On March 3, 2021, an indictment was returned with respect to Caldwell, charging him with

following seven counts:
         Case 1:21-cr-00181-CKK Document 13 Filed 04/06/21 Page 2 of 21




   1. Obstruction of Law Enforcement During Civil Disorder (18 U.S.C. § 231(a)(3)) (5 year
      max);
   2. Inflicting Bodily Injury on Certain Officers (18 U.S.C. § 111(a)(1), and (b)) (20 year max);
   3. Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority
      with a Deadly or Dangerous Weapon (18 U.S.C. § 1752(a)(1), (b)(1)(A)) (10 year max);
   4. Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a Deadly or
      Dangerous Weapon (18 U.S.C. § 1752(a)(2), (b)(1)(A)) (10 year max);
   5. Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
      Dangerous Weapon (18 U.S.C. § 1752(a)(4), (b)(1)(A)) (10 year max);
   6. Violent Entry and Disorderly Conduct on Capitol Grounds (40 U.S.C. § 5104(e)(2)) (6
      month max)
   7. Act of Physical Violence in the Capitol Grounds or Buildings (40 U.S.C. § 5104(e)(2)(F))
      (6 month max).

                                   FACTUAL BACKGROUND

   1. The Attack on the United States Capitol on January 6, 2021

       The government hereby proffers that, two months after the November 3, 2020 presidential

election, on January 6, 2021, a joint session of the United States Congress convened at the Capitol

to certify the vote count of the Electoral College of the 2020 Presidential Election. The joint session

began at approximately 1:00 p.m., with then–Vice President Mike Pence presiding. By 1:30 p.m.,

the United States House of Representatives and the United States Senate adjourned to separate

chambers within the Capitol to resolve an objection raised in the joint session. Vice President

Pence continued to preside in the Senate chamber.

       As the House and Senate proceedings took place, a large crowd of protestors gathered

outside the Capitol. “[T]emporary and permanent barricades were in place around the exterior of

the . . . building, and U.S. Capitol Police were present and attempting to keep the crowd away from

the Capitol building and the proceedings underway inside.” Shortly after 2:00 p.m., a violent mob

of rioters “forced entry” into the Capitol, and mayhem broke out inside the building, putting an

hours-long halt to the electoral vote count while elected representatives, congressional staff, and

members of the press hid from the mob. The joint session, and thus the constitutional ritual of




                                                  2
            Case 1:21-cr-00181-CKK Document 13 Filed 04/06/21 Page 3 of 21




confirming the results of the 2020 Presidential Election, “was effectively suspended until shortly

after 8:00 p.m.”

    2. Daniel Caldwell’s Criminal Conduct

        After receiving tips, including two Youtube videos posted by @chris_sigurdson titled,

“Storm The Capitol w/ dream floral”, viewing United Stated Capitol Police video, bodyworn

camera footage and a ProPublica video where Caldwell gives an interview recalling his actions at

the Capitol, the FBI was able to identify Caldwell.

        Video obtained from United Stated Capitol Police shows Caldwell, wearing an olive drab

in color hoodie, dark glasses on a camouflage hat, camouflage assault pack, and camouflage

trousers, yelling and flipping off Officers in the police line shortly before unleashing a mist of

pepper spray/mace, while moving his hand from left to right in an attempt to get the entire line of

officers.

        Subsequently, in an interview at the Renaissance Hotel in Arlington, Virginia, wearing the

same clothing he was seen wearing earlier, this time with a red sticker on the left breast that read

“Guns SAVE Lives” sticker on his sweatshirt. Caldwell recalled that a large fight broke out and a

female was hit in the neck. Caldwell said that individuals stayed in the area and police were

spraying mace towards him. Caldwell then threatened the officers using spray to deploy the

individuals in the area and meant to disperse the angry crowd by yelling back to them that if they

continued, he would return spray. Once the officers sprayed him, Caldwell sprayed toward police

officer and believed he sprayed around 15 officers. Caldwell stated that officers then shot him with

a big cannon with rubber bullets. This showed a complete lack of respect for the role of law

enforcement, in which officers were attempting to stymie further chaos on the scene and Caldwell

responded with further violence and anger.




                                                 3
         Case 1:21-cr-00181-CKK Document 13 Filed 04/06/21 Page 4 of 21




       After interviewing witnesses who were able to identify Caldwell, W1 described the

individual as a “huge white supremacist” and was “a complete wacko.” While playing Airsoft

Military Simulation (MilSim), which is a live-action, in person simulation of armed conflict

scenarios conducted by civilians that involve airsoft plastic projectiles launched be replica

weapons, but do not involve actual firearms, according to W1, the individual would bring a real

firearm to the course and had to be corrected on multiple occasions to return the firearm to his

vehicle. Another witness, W2, stated that IT felt discriminated against in the MilSim events and

referred to Caldwell as being a “dickhead” to IT. Specifically, Caldwell’s group would talk loudly

about having real firearms in their vehicles around W2 and would shoot W2 an excessive amount

of times in an attempt to intimidate W2.

       Pursuant to a lawfully-obtained search warrant, law enforcement was able to recover from

the defendant’s premise the camouflage backpack with unique patch. From his vehicle, the dark

tinted sunglasses were recovered, which Agent Webb testified were specialized gear to create a

protective barrier from things harming the eye. Order of Detention at 4, United States v. Caldwell,

21-MJ-00107-KPJ (E.D. Tex. March 5, 2021), ECF No. 11. Caldwell came prepared not just with

pepper spray/mace, but also with protective gear to protect his eyes, knowing full well his activities

would involve him getting sprayed in returned. At the time of his arrest, he was wearing the

wearing the 5.11 hoodie, which were the items Caldwell was seen wearing at the Capitol on

January 6th.


                                      LEGAL STANDARD

       Under the Bail Reform Act (“BRA”), 18 U.S.C. §§ 3141–3156, “Congress limited pretrial

detention of persons who are presumed innocent to a subset of defendants charged with crimes

that are ‘the most serious’ compared to other federal offenses.” United States v. Singleton, 182



                                                  4
         Case 1:21-cr-00181-CKK Document 13 Filed 04/06/21 Page 5 of 21




F.3d 7, 13 (D.C. Cir. 1999) (quoting United States v. Salerno, 481 U.S. 739, 747 (1987)). Thus, a

detention hearing must be held at the government’s request only “in a case that involves” a charged

offense falling in one of five enumerated categories, 18 U.S.C. § 3142(f)(1)(A)–(E), or if the

defendant poses a serious risk of flight or of attempting to obstruct justice or threaten, injure, or

intimidate a witness or juror, id. § 3142(f)(2)(A)–(B). The BRA “requires that detention be

supported by ‘clear and convincing evidence’ when the justification is the safety of the

community.” United States v. Simpkins, 826 F.2d 94, 96 (D.C. Cir. 1987). Even if the defendant

does not pose a flight risk, danger to the community alone is sufficient reason to order pretrial

detention. Salerno, 481 U.S. at 755.

       The charges brought against Caldwell triggered a detention hearing under 18 U.S.C.

3142(f)(1)(A) (“crime of violence”), defined broadly as “an offense that has as an element of …

physical force” or a felony that “by its nature, involves a substantial risk that physical force against

the person or property of another.” 18 USC § 3156(a)(4). This case also involves “a serious risk

that such person will flee.” 18 U.S.C. § 3142(f)(2)(A). Accordingly, the Court “shall hold a hearing

to determine whether any condition or combination of conditions … will reasonably assure the

appearance of such person as required and the safety of any other person and the community.” 18

U.S.C. 3142(f). The Court held such a hearing in the Eastern District of Texas on February 22,

2021 and March 4, 2021.

       Having reviewed the evidence in this case, Magistrate Judge Johnson found that pursuant

to 18 U.S.C. § 3142(e)(3), there is a rebuttable presumption that no condition or conditions will

reasonably assure the appearance of the defendant and the safety of the community because there

is probable cause the defendant committed an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for

which a term of imprisonment of 10 years or more is attached. Order of Det. 2, ECF No. 11. To




                                                   5
         Case 1:21-cr-00181-CKK Document 13 Filed 04/06/21 Page 6 of 21




determine whether conditions exist that will reasonably assure the appearance of the defendant as

required and the safety of any person in the community, the judicial officer shall consider four

factors: (1) “the nature and the circumstances of the offense charged,” (2) “the weight of the

evidence against the person,” (3) “the history and characteristics of the person,” and (4) “the nature

and seriousness of the danger to any person or the community that would be posed by the person’s

release.” 18 U.S.C. § 3142(g)(l)-(4). Magistrate Judge Johnson reviewed such factors and made

the appropriate decision to detain the Defendant.

                                           ARGUMENT

A.     The Defendant is not entitled to a second detention hearing.

       Defendant has not yet filed a motion on this issue, but indicated his desire to hold a second

detention hearing in the District of Columbia. This request is beyond the bounds of 18 U.S.C §

3145(b), which does not permit a second detention hearing, but allows the party to file a motion

for revocation or amendment of the order of detention.

       Additionally, 18 U.S.C § 3142(f)(2)(B) allows for a party move to “reopen[]” a detention

hearing at any time before trial where the movant proffers evidence (1) unknown to him/her at the

time of the detention hearing, and (2) that has a material bearing on the detention question. New

and material information “‘consists of something other than a defendant’s own evaluation of his

character or the strength of the case against him’; instead, it must consist of ‘truly changed

circumstances, something unexpected, or a significant event.’” United States v. Lee, 451 F. Supp.

3d 1, 5 (D.D.C. 2020) (quoting United States v. Esposito, 354 F. Supp. 3d. 354, 359 (S.D.N.Y.

2019)). Furthermore, the Courts have held that a party can seek reopening only before the judicial

officer who made the initial detention determination. See United States v. Cisneros, 328 F.3d 610,

614 (10th Cir. 2003). The defendant in United States v. Cannon, 711 F. Supp. 2d 602, 603 (E.D.




                                                  6
           Case 1:21-cr-00181-CKK Document 13 Filed 04/06/21 Page 7 of 21




Va. 2010 was denied a second detention hearing after having a detention hearing in another district.

The court there rejected the defendant’s claim that either Fed. R. Crim. P. 40 or the Bail Reform

Act allowed a second detention hearing in the “charging district.” Id. at 604-07. The Defendant

should be given an opportunity to have another detention hearing in this matter.



B.       The Court should continue to hold the Defendant pursuant to 18 U.S.C. § 3142(e)

         The United States submits that there continue to be no condition or combination of

conditions the Court could impose that would reasonably assure the safety of the community or

the appearance of the defendant, which is in line with Magistrate Johnson’s decision pursuant to

18 U.S.C. § 3142(e)(3), in which the factors under 18 U.S.C. § 3142(g)(1-4) were considered. The

Court should continue to deny release pursuant to those factors.

      (1) The Nature and Circumstances of the Offense Charged:

         The defendant has been charged with grave offenses. He forcibly entered and remained on

the Capitol grounds and by his actions, worked to delay and hinder Congress’s certification of the

Electoral College vote. He was at the front of the crowd talking to and flipping off officers, taunting

them before deciding to unleash spray on a large group of officers, knowing full well the effect of

prolonged spray on the officers who were trying to calm and disperse an angry crowd.

     Screenshot from Capitol Police video showing Caldwell flipping off and yelling at Officers:




                                                  7
         Case 1:21-cr-00181-CKK Document 13 Filed 04/06/21 Page 8 of 21




        Picture of Caldwell spraying the crowd, as captured by photographer Stephen Voss,
https://www.politico.com/news/magazine/2021/01/07/capitol-storming-siege-congress-inside-
first-person-oral-history-455715:




       Instead of showing remorse for his actions, he touted his efforts in the ProPublica video by

proudly stating he threatened the officers for spraying the crowd by returning spray back to them.

As stated by Chief Judge Beryl A. Howell, “[t]he actions of this violent mob, particularly those

members who breached police lines and gained entry to the Capitol, are reprehensible as offenses

against morality, civic virtue, and the rule of law.” See United States v. Chestman, 21-mj-218




                                                8
         Case 1:21-cr-00181-CKK Document 13 Filed 04/06/21 Page 9 of 21




(BAH), ECF No. 23, at *13, 16 (D.D.C. February 26, 2021) (“Grave concerns are implicated if a

defendant actively threatened or confronted federal officials or law enforcement, or otherwise

promoted or celebrated efforts to disrupt the certification”).

   (2) The Weight of Evidence Against the Person:

       Substantial evidence supports the position that Caldwell poses a threat to the community.

Caldwell’s violent actions at the Capitol were captured on film, through United States Capitol

Police video, social media footage, and an interview given by Caldwell himself. Caldwell

confirmed his presence at the Capitol and then recounted with pride the actions taken in retaliation

for officers who were trying to maintain peace and trying to disperse an angry crowd that had

already caused an immense amount of violence and destruction. The weight of the evidence thus

strongly supports a finding that no conditions of release would protect the community.

   (3) History and Characteristics of the Person:

       The United States adopts the factual proffer related to the defendant’s history and

characteristics in the February 14, 2021 pretrial services report generated by Tiffany Routh, United

States Probation Officer in Texas. The Defendant has a 2006 conviction for Driving While

Intoxicated in Newburgh Town, New York, a 2008 conviction for Disorderly Conduct and Assault

Causes Bodily Injury – Family Violence from The Colony, Texas, and a 2013 conviction for

Driving While Intoxicated and Resisting Arrest in Denison, Texas. As described in Magistrate

Judge Johnson’s order, several third-party custodians were presented by defense as suitable places

for Caldwell to live. However, Ms. Caldwell, the Defendant’ ex-wife would not provide details of

the Defendant’s estrangement from his mother and two brothers. Order of Det. 5, ECF No. 11. Ms.

Caldwell gave hesitated answers to whether she ever heard the Defendant make racist comments.

In contradiction of her interview with Agent Webb at the time the search warrant of their premise




                                                  9
        Case 1:21-cr-00181-CKK Document 13 Filed 04/06/21 Page 10 of 21




was executed, Ms. Caldwell admitted in the detention hearing that the Defendant had previous

DUIs and that the police were called due to a domestic situation in which things “escalated”,

according to her view. In contrast, the police detailed that the Defendant slammed Ms. Caldwell’s

on a table, straddled her, picked her back up, sat her back down and picked her up again. She was

confronted with the fact that the she was not able to call 911 because the Defendant ripped the

phone from the wall and once confronted with this information, she admitted she sought a

restraining order and began divorce proceedings against the defendant. Id. at 5-6. She admitted

that the Defendant owned nineteen firearms, two of which belong to her. Although these firearms

are now at her daughter’s house, the large number of firearms owned by a person who has exhibited

the level of violence displayed by Caldwell is alarming. Id. at 6.

       At the continued detention hearing on March 4, 2021, the Defendant’s father testified on

behalf of his son. When asked about the Defendant’s arrest in Dennison, Texas for driving while

intoxicated and resisting arrest in which he physically resisted officers, the Defendant had to be

restrained to have blood drawn at the hospital and broke the hospital bed. Id. Despite being

confronted with this information, Caldwell’s father felt the Defendant would respect him and

follow instructions.

       Judge Johnson found that neither custodian was appropriate as placement for the Defendant

as Ms. Caldwell may not truthfully contact the Court if the Defendant violated conditions of his

release and that Mr. Caldwell (Defendant’s father) being unaware of the Defendant’s previous acts

of violence will result in his being unable to enforce conditions of release and similarly, casts

doubts on whether he would truthfully contact the Court if the Defendant violated conditions of

his release. Order of Det. 7, ECF No. 11.

       For all of these reasons, the government concurs with Magistrate Judge Johnson that no




                                                10
        Case 1:21-cr-00181-CKK Document 13 Filed 04/06/21 Page 11 of 21




condition or combination of conditions that would reasonably assure the appearance of the

defendant as required and the safety of the community.

   (4) Nature and Seriousness of the Danger to Community:

       The defendant’s words and actions evince a serious threat to the community. Per

Chrestman, grave concerns are implicated if a defendant actively threatened or confronted federal

officials or law enforcement, or otherwise promoted or celebrated efforts to disrupt the certification

of the electoral vote count during the riot, thereby encouraging others to engage in such conduct.

21-mj-218, at *13. On several occasions, Caldwell sprays without regards for several seconds in

the directions of several Officers, without any regarding for their well-being or purposes in

stopping rioters from advancing on the Capitol. As was demonstrated in other instances of

spraying seriously injuring Officers, Caldwell put these Officers in severe risk of harm with his

spray. See Chrestman, at *30 (“Nearly as significant is defendant’s use of force to advance towards

the Capitol and his use of words to lead and guide the mob in obstructing the police and pushing

against police barriers”). He also cursed at and pulled his middle finger out at the Officers, which

displays the extent of a defendant’s disregard for the institutions of government and the rule of

law, qualities that bear on both the seriousness of the offense conduct and the ultimate inquiry of

whether a defendant will comply with conditions of release meant to ensure the safety of the

community.

       Caldwell then displayed no remorse for his actions, touting the fact that he shouted back at

the officers that if they sprayed him, he would spray them back. All of the release conditions

available to the Court depend-at least in part-on voluntary compliance. Accordingly, the potential

danger Caldwell poses to the community strongly supports a finding that no conditions of release

would protect the community.




                                                 11
        Case 1:21-cr-00181-CKK Document 13 Filed 04/06/21 Page 12 of 21




                                         CONCLUSION

       Pretrial detention is necessary in this case to ensure the safety of people and the community,

and the appearance of the defendant as required. Pursuant, to 18 U.S.C. § 3142(e), there is clear

and convincing evidence that the defendant would pose a danger to the community if released, and

that there are no release conditions or combination of conditions that would ensure the safety of

the community and has already been determined by a prior Magistrate Judge.

                                       Respectfully submitted,

                                       CHANNING D. PHILLIPS
                                       ACTING UNITED STATES ATTORNEY


                                       /s/ Puja Bhatia
                                       PUJA BHATIA
                                       D.C. Bar 1009466
                                       Assistant United States Attorney
                                       U.S. Attorney’s Office for the District of Columbia
                                       555 4th Street, N.W.
                                       Washington, D.C. 20530




                                                12
Case 1:21-cr-00181-CKK Document 13 Filed 04/06/21 Page 13 of 21




               Exhibit A




                              13
   Case 4:21-mj-00107-KPJ  Document
        Case 1:21-cr-00181-CKK      11 Filed
                               Document 13 03/05/21    Page 1
                                             Filed 04/06/21   of 8 14
                                                            Page   PageID
                                                                      of 21 #: 28



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


 UNITED STATES OF AMERICA,
                Plaintiff,
                                                                   CASE NO: 4:21-MJ-107-KPJ
         vs.

 DANIEL RAY CALDWELL,
                Defendant.

                             ORDER OF DETENTION PENDING TRIAL
                                       Part I – Eligibility for Detention

        Upon the

        ‫ ܈‬Motion of the Government pursuant to 18 U.S.C. § 3142(f)(1), or

        ‫ ܆‬Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This Order sets forth the Court’s finding
of fact and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the
hearing.

                   Part II – Findings of Fact and Law as to Presumptions under § 3142(e)

‫ ܆‬A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a
rebuttable presumption that no condition or combination of conditions will reasonably assure the safety of any
other person and the community because the following conditions have been met:

     ‫( ܆‬1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):

           ‫( ܆‬a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C. §
            2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed;
            or
           ‫( ܆‬b) an offense for which the maximum sentence is life imprisonment or death; or
           ‫( ܆‬c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in
             the Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and
             Export Act (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-
             70508); or
           ‫( ܆‬d) any felony if such person has been convicted of two or more offenses described in
             subparagraphs (a) through (c) of this paragraph, or two or more State or local offenses that
             would have been offenses described in subparagraphs (a) through (c) of this paragraph if a
             circumstance giving rise to Federal jurisdiction had existed, or a combination of such offenses;
             or



                                                        1
   Case 4:21-mj-00107-KPJ  Document
        Case 1:21-cr-00181-CKK      11 Filed
                               Document 13 03/05/21    Page 2
                                             Filed 04/06/21   of 8 15
                                                            Page   PageID
                                                                      of 21 #: 29



           ‫( ܆‬e) any felony that is not otherwise a crime of violence but involves: (i) a minor victim; (ii) the
             possession of a firearm or destructive device (as defined in 18 U.S.C. § 921); (iii) any other
             dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
     ‫( ܆‬2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C. §
           3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance
           giving rise to Federal jurisdiction had existed; and

     ‫( ܆‬3) the offense described in paragraph (2) above for which the defendant has been convicted was
           committed while the defendant was on release pending trial for a Federal, State, or local offense;
           and

     ‫( ܆‬4) a period of not more than five years has elapsed since the date of conviction, or the release of the
          defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

‫ ܈‬B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses):
There is a rebuttable presumption that no condition or combination of conditions will reasonably assure the
appearance of the defendant and the safety of the community because there is probable cause to believe that
the defendant committed one or more of the following offenses:

        ‫( ܆‬1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
              Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and
              Export Act (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-
              70508);

        ‫( ܆‬2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;

        ‫( ܈‬3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of
              10 years or more is prescribed;

        ‫( ܆‬4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a
              maximum term of imprisonment of 20 years or more is prescribed; or:

        ‫( ܆‬5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1),
              2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2),
              2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or 2425.

‫ ܈‬C. Conclusions Regarding Applicability of Any Presumption Established Above

  ‫ ܈‬The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
    ordered on that basis.

      OR

   ‫ ܆‬The defendant has presented evidence sufficient to rebut the presumption, but after considering the
     presumption and the other factors discussed below, detention is warranted.

                      Part III – Analysis and Statement of the Reasons for Detention

        After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the
detention hearing, the Court concludes that the defendant must be detained pending trial because the Government
has proven by:


                                                       2
   Case 4:21-mj-00107-KPJ  Document
        Case 1:21-cr-00181-CKK      11 Filed
                               Document 13 03/05/21    Page 3
                                             Filed 04/06/21   of 8 16
                                                            Page   PageID
                                                                      of 21 #: 30



        ‫ ܈‬clear and convincing evidence that no condition or combination of conditions of release will
          reasonably assure the safety of any other person and the community.

        ‫ ܆‬a preponderance of the evidence that no condition or combination of conditions of release will
          reasonably assure the defendant’s appearance as required.

         On February 9, 2021, the Government filed a Criminal Complaint, which alleged Defendant violated
the following federal statutes:

        -   18 U.S.C. § 231(a)(3) (Obstruction of Law Enforcement During Civil Disorder);
        -   18 U.S.C. § 111(a)(1) (Assaulting, Resisting, or Impeding Certain Officers or Employees);
        -   18 U.S.C. § 1752(a)(1), (2), (4) (Knowingly Entering or Remaining in Any Restricted Building or
            Grounds Without Lawful Authority); and
        -   40 U.S.C. § 5104(e)(2)(D), (F) (Violent Entry and Disorderly Conduct on Capital Grounds.

        On March 3, 2021, a Federal Grand Jury returned an Indictment, which charged Defendant with the
following violations:

        -   Count 1: 18 U.S.C. § 231(a)(3) (Civil Disorder);
        -   Count 2: 18 U.S.C. §§ 111(a)(1), (b) (Assaulting, Resisting, or Impeding Certain Officers Using a
            Dangerous Weapon);
        -   Count 3: 18 U.S.C. §§ 1752(a)(1), (b)(1)(A) (Entering and Remaining in a Restricted Building or
            Grounds with a Deadly or Dangerous Weapon);
        -   Count 4: 18 U.S.C. §§ 1752(a)(2), (b)(1)(A) (Disorderly and Disruptive Conduct in a Restricted
            Building or Grounds with a Deadly or Dangerous Weapon) and
        -   Count 5: 18 U.S.C. §§ 1752(a)(4), (b)(1)(A) (Engaging in Physical Violence in a Restricted
            Building or Grounds with a Deadly or Dangerous Weapon).

The United States moved to detain Defendant pending trial.

       The Court held a detention hearing on February 22, 2021, which continued March 4, 2021. Assistant
United States Attorneys Tracey M. Batson and William Richardson Tatum represented the Government, and
John Hunter Smith represented Defendant. The Court heard testimony from three witnesses: Special Agent Seth
D. Webb (“Agent Webb”), Ms. Kambria Caldwell (“Ms. Caldwell”), and Mr. James Caldwell (“Mr. Caldwell”).


        AGENT WEBB

        Agent Webb of the Federal Bureau of Investigation (“FBI”) testified regarding the details of the alleged
offenses and investigation leading to Defendant’s arrest. Agent Webb stated that on January 6, 2021, around
1:00 p.m. Eastern Time, the United States Congress met in Washington, D.C, at the Capitol to certify the
electoral college vote for the 2020 presidential election. The Capitol was closed to the public that day, with
temporary barricades in place and the doors secured. However, a large group of individuals pushed back the
barricades, stormed the Capitol, and delayed the election’s certification.

        On January 27, 2020, Twitter user @chris_sigurdson posted links to two videos. The first link directed
to a YouTube video titled “Storm The Capitol w/ dream floral.” The second linked directed to a video created
by ProPublica, an investigative journalism news outlet.

        The YouTube video depicts a large group storming the Capitol. Approximately three minutes and fifteen
seconds in, a male wearing dark-tinted eyewear is depicted. The male then sprays an orange mist towards a
police barricade line, and the person filming the video can be heard coughing and gasping for breath.
                                                       3
   Case 4:21-mj-00107-KPJ  Document
        Case 1:21-cr-00181-CKK      11 Filed
                               Document 13 03/05/21    Page 4
                                             Filed 04/06/21   of 8 17
                                                            Page   PageID
                                                                      of 21 #: 31




         The ProPublica video depicts a male speaking with two females, with the male onscreen and the females
offscreen. In the video, the male is wearing a camouflage hat, camouflage trousers, an olive-colored hoodie, a
camouflage backpack, and a sticker above his left breast stating, “Guns SAVE lives.” The male also has darkly
tinted eyewear on his hat. Agent Webb testified the male’s eyewear was specialized gear, rather than ordinary
sunglasses. According to Agent Webb, the eyewear was designed to create a sealed, protective barrier, thereby
preventing debris, projectiles, and mist from harming the eye.

         In the ProPublica video, the male states that after ten minutes of storming the Capitol, a large fight
ensued, resulting in a female being injured in the neck and transported to receive medical care. The male further
states the Capitol police officers sprayed the group with mist repellant, which prompted the male say, “Dude, do
it again, and I’ll spray you back.” The male then admits to spraying approximately fifteen police officers in
response. Notably, in the YouTube video, Capitol police officers cannot be seen spraying rioters with any mist
repellant.

         In the ProPublica video, the male further claims the Capitol police officers shot him with “a cannon
rubber bullets.” Overall, the male’s tone of voice was nonchalant. The two offscreen women thanked the male
for his actions and stated they “were very proud of him,” to which the male briefly smiled. At one point, the
male reached down to his leg, revealing a black-and-white patch with what Agent Webb describes as a “unique
logo.”

        A confidential informant claimed Defendant was depicted in both videos and provided Defendant’s
phone number. Using Defendant’s phone number, Agent Webb then obtained Defendant’s geolocation data,
which revealed Defendant traveled from Texas to Washington, D.C., in the days leading up to the Capitol riots.
Agent Webb testified the data showed Defendant was in the D.C. metropolitan area on January 6, 2021, and the
data specifically pinpointed Defendant was at the Capitol at the time of the riots.

         In his examination of the ProPublica video, Agent Webb noticed a stylized “R,” which he later identified
as the logo of The Renaissance Hotel in Arlington, Virginia. Agent Webb then obtained the hotel’s business
records, which showed Defendant was a guest at the hotel the day before the Capitol riots.

         Agent Webb also testified that three sources confirmed Defendant was depicted in the ProPublica video.
First, a witness (“Witness 1”) stated he knew Defendant personally, as Witness 1 and Defendant frequently
participated in Airsoft Military Simulation (“MilSim”) events together. MilSim is a live-action, in-person
simulation of armed conflict scenarios involving plastic projectiles. When Agent Webb showed Witness 1 a
picture of Defendant’s driver’s license, with Defendant’s name obscured, and the ProPublica video, Witness 1
confirmed both the driver’s license and the ProPublica video depicted Defendant. Second, Defendant’s ex-wife
confirmed Defendant was depicted in the ProPublica video. Third, Agent Webb used facial recognition
technology to determine whether a picture of Defendant’s face matched with any video on the Internet. The
software independently found a match between the sample picture of Defendant and the ProPublica video.

       Witness 1 also told Agent Webb that Defendant was “a huge white supremacist” and “a complete
whacko.” According to Witness 1, when Witness 1 brought an African American teenager to MilSim events,
Defendant would ask Witness 1 “why he always brings these f****** n******.” On cross-examination, Agent
Webb admitted he did not corroborate Witness 1’s allegations.

        Additionally, Witness 1 informed Agent Webb that, on multiple occasions, Defendant would bring real
firearms to MilSim events. According to Witness 1, the organization admonished Defendant multiple times,
directing Defendant to return the firearms to his vehicle.

       Through his investigation, Agent Webb learned Defendant worked at Texas Instruments (“TI”) at that
time (Defendant was terminated from TI as a result of the conduct on which the underlying charges are based).
                                                       4
   Case 4:21-mj-00107-KPJ  Document
        Case 1:21-cr-00181-CKK      11 Filed
                               Document 13 03/05/21    Page 5
                                             Filed 04/06/21   of 8 18
                                                            Page   PageID
                                                                      of 21 #: 32



Agent Webb obtained Defendant’s work schedule, and on February 10, 2021, the FBI arrested Defendant at TI.
In a search incident to an arrest, agents seized the olive-green hoodie depicted in the ProPublica video. Agents
also seized the black-and-white patch and the camouflage outerwear, though the FBI did not locate any mist
repellant during this incident. At the time of the arrest, Ms. Kambria Caldwell (“Ms. Caldwell”), defendant’s
ex-wife and current co-habitant, was present. Agent Webb testified an agent asked Ms. Caldwell about
Defendant’s criminal history, and Ms. Caldwell stated he had none. An agent informed Ms. Caldwell that a
search warrant would be executed at Defendant’s residence, and the agent asked Ms. Caldwell whether there
was anything dangerous of which agents should be aware. Ms. Caldwell answered in the affirmative, stating
Defendant’s residence contained thirteen (13) firearms locked in a safe.


        MS. CALDWELL

        Defendant called Ms. Caldwell to testify as a potential third-party custodian. Ms. Caldwell stated she
has known Defendant for twenty-seven years. They were married for fourteen years, separated, reconciled, and
became co-habitants in 2015. Together, Ms. Caldwell and Defendant have three children: a daughter who is
twenty-five years of age, a daughter who is nineteen years of age, and a son who is fifteen years of age.

        Ms. Caldwell testified Defendant’s pretrial detention had been difficult for their son, as Defendant and
the son are “very close,” and they often attend MilSim events together. She further testified that Defendant
possibly suffers from a post-traumatic brain injury. Because of Defendant’s arrest, he missed an appointment
for an assessment with Veterans Affairs. Ms. Caldwell stated she understood the responsibilities and duties of
serving as a third-party custodian, and she was willing to enforce them should Defendant be released on
conditions.

         On cross-examination, the Government asked Ms. Caldwell about the pretrial services report. According
to the report, Defendant has been estranged from his mother and two brothers. When asked about the details of
the estrangement, Ms. Caldwell was vague, stating they have been estranged “for several years” and she did not
know the cause of the estrangement. When asked to give an estimated number of years, Ms. Caldwell could not
provide an answer.

         Ms. Caldwell further testified she was shocked when she heard Agent Webb state Defendant was a white
supremacist, as Defendant has Hispanic and African American friends from his days at TI. The Government
then asked whether African American friends had ever come over to Defendant and Ms. Caldwell’s residence.
Ms. Caldwell responded, “No.” The Government asked Ms. Caldwell to name one African American friend of
Defendant. After a lengthy pause, Ms. Caldwell named “Shauntessa.” After another pause, Ms. Caldwell stated
Shauntessa’s surname was “Russell.” The Government then asked for the name of another African American
friend, to which Ms. Caldwell stated “Larry Tidwell” and “Sammy Edwards.” Ms. Caldwell testified she and
Defendant have known Larry Tidwell for twenty-four years, as Larry Tidwell worked with Defendant at TI. She
then testified Defendant was one of Sammy Edwards’ closest friends, as they often went to airsoft events
together.

       The Government then queried Ms. Caldwell whether she has ever heard Defendant make any racially
charged comments. Ms. Caldwell, after another long pause, stated “No.” The Government reminded Ms.
Caldwell she was under oath, and re-asked the question. Ms. Caldwell answered “No.”

        Ms. Caldwell denied ever telling an FBI agent Defendant lacked a criminal history, thereby contradicting
Agent Webb’s testimony. Ms. Caldwell testified, “I would have been truthful” if asked about Defendant’s
criminal history, and she did not recall the FBI ever asking that question. Ms. Caldwell testified she knew
Defendant had a few DUI’s, and she had an altercation with Defendant resulting in police intervention. When
asked about the altercation, Ms. Caldwell testified, “Well, we had been going through a lot of things—issues—
so it was all coming to a point where we were both very heated. So, it just escalated, and it was—so, I had to
                                                       5
   Case 4:21-mj-00107-KPJ  Document
        Case 1:21-cr-00181-CKK      11 Filed
                               Document 13 03/05/21    Page 6
                                             Filed 04/06/21   of 8 19
                                                            Page   PageID
                                                                      of 21 #: 33



call 911 and there was a 911 interference and so by the time they came, they were going to arrest both of us. But
they arrested [Defendant] for 911 interference.” The Government then read the police report’s contents, which
explicated that, on February 25, 2008, Defendant became very violent, slammed Ms. Caldwell on a table,
straddled her, picked her up, sat her back down, and picked her up again. The police report states Ms. Caldwell
attempted to call 911, but Defendant “yanked” the phone out of the wall. Ms. Caldwell’s oldest daughter then
had to call 911 on her cell phone. Ms. Caldwell admitted that after this incident, she sought a restraining order
against Defendant and initiated divorce proceedings.

         Ms. Caldwell then testified to knowing Defendant planned on being in Washington, D.C., on January 6,
2021, though she did not know he intended to storm the Capitol. She stated she wanted to go with Defendant,
but due to back surgery, Ms. Caldwell was unable to travel. Ms. Caldwell also testified Defendant asked his
father to travel to the Capitol, but Defendant’s father ultimately did not go. Ms. Caldwell stated that, when
Defendant returned home, he told Ms. Caldwell things got out of hand and he got hit by a rubber bullet. However,
before that happened, Defendant stated he met some really nice people, and walked with one from the hotel to
the Capitol.

        Ms. Caldwell testified that she and Defendant own nineteen (19) firearms, two (2) of which belong to
Ms. Caldwell. She stated the firearms are no longer at her residence, and they are now with Ms. Caldwell’s
oldest daughter.


        MR. CALDWELL

        Defendant also called Mr. Caldwell, Defendant’s father, to testify as a potential third-party custodian.
Mr. Caldwell testified that he is sixty-eight years of age and lives in Eustace, Texas, with his wife and daughter.
Mr. Caldwell’s current wife is not Defendant’s biological mother. According to the pretrial services report, the
whereabouts of Defendant’s biological mother are currently unknown. Mr. Caldwell testified he speaks to his
son on the phone almost daily.

        Mr. Caldwell further testified he was aware of the allegations against his son, and stated his residence
contains no firearms, ammunition, explosives, or alcohol. Mr. Caldwell stated his retirement status would allow
him to monitor his son, should Mr. Caldwell serve as a third-party custodian.

         Mr. Caldwell testified he was not aware of an arrest occurring in Dennison, Texas. The Government
explained that on October 24, 2013, Defendant was arrested for driving while intoxicated. Because Defendant
physically resisted the police officers, the officers added a count for resisting arrest. At the hospital, Defendant
was so physically aggressive that the hospital staff had to restrain him to draw blood. After being restrained,
Defendant was able to break the hospital bed. When Defendant was later in jail, he was so physically aggressive
that the jail officers tased him. Mr. Caldwell testified he did not know about this incident, and he did not know
the extent of his son’s actions. Mr. Caldwell stated he felt Defendant would respect him and follow his
instructions.

         When asked about Defendant’s estrangement from his biological mother and brothers, Mr. Caldwell
testified he did not know how to explain it. Mr. Caldwell stated Defendant owes his brothers several thousands
of dollars. As to Defendant’s biological mother, Mr. Caldwell testified, “You can’t get the truth from her.” Mr.
Caldwell stated she “does medication” and “there’s trouble there.”




                                                         6
   Case 4:21-mj-00107-KPJ  Document
        Case 1:21-cr-00181-CKK      11 Filed
                               Document 13 03/05/21    Page 7
                                             Filed 04/06/21   of 8 20
                                                            Page   PageID
                                                                      of 21 #: 34



        CONCLUSION
         While the Court acknowledges Ms. Caldwell earnestly wishes for Defendant to be released and carry
out his role as a father to their children, the Court does not find Ms. Caldwell to be a suitable third-party
custodian. Throughout her testimony, Ms. Caldwell readily and quickly answered questions from Defendant’s
counsel, but slowly and vaguely answered questions from the Government and the Court. Ms. Caldwell’s
hesitancy and selective manner of answering casts doubt on the credibility of her testimony. Combined with the
February 25, 2008 incident, the Court is not confident that Ms. Caldwell will be able to enforce the conditions
of release were Defendant placed under her custody. Because of her testimony, the Court is not confident Ms.
Caldwell will promptly and truthfully contact the Court if Defendant violated a condition of release.

         With respect to Mr. Caldwell, the Court also appreciates his willingness to assist the Court and help his
son. Nevertheless, the Court does not find Mr. Caldwell to be a suitable third-party custodian. Mr. Caldwell
testified that he was unaware of previous incidents of violence engaged in by Defendant and, specifically, was
unaware of the alleged acts of violence charged against Defendant in the Indictment. Accordingly, the Court is
neither confident that Mr. Caldwell will be able to enforce the conditions of release, nor is it confident that Mr.
Caldwell will promptly and truthfully contact the Court if Defendant violated a condition of release.

        Because the Court cannot currently fashion any condition or combination of conditions that will
reasonably assure the safety of any other person and the community as required in these proceedings, the United
States’ Motion for detention is GRANTED, and Defendant is detained pending his sentencing hearing.

        In addition to any findings above or other findings made on the record at the hearing, the reasons for
detention include the following:

        ‫ ܈‬Weight of evidence against the defendant is strong

        ‫ ܈‬Subject to lengthy period of incarceration if convicted

        ‫ ܈‬Prior criminal history

        ‫ ܆‬Participation in criminal activity while on probation, parole, or supervision

        ‫ ܈‬History of violence or use of weapons

        ‫ ܈‬History of alcohol or substance abuse

        ‫ ܈‬Lack of stable employment

        ‫ ܆‬Lack of stable residence

        ‫ ܆‬Lack of financially responsible sureties

        ‫ ܈‬Lack of significant community or family ties to the charging district

        ‫ ܆‬Significant family or other ties outside the United States

        ‫ ܆‬Lack of legal status in the United States


                                                        7
   Case 4:21-mj-00107-KPJ  Document
        Case 1:21-cr-00181-CKK      11 Filed
                               Document 13 03/05/21    Page 8
                                             Filed 04/06/21   of 8 21
                                                            Page   PageID
                                                                      of 21 #: 35



       ‫ ܆‬Subject to removal or deportation after serving any period of incarceration

       ‫ ܆‬Prior failure to appear in court as ordered

       ‫ ܆‬Prior attempt(s) to evade law enforcement

       ‫ ܆‬Use of alias(es) or false documents

       ‫ ܆‬Background information unknown or unverified

       ‫ ܆‬Prior violations of probation, parole, or supervised release

                             Part III - Directions Regarding Detention

        The defendant is remanded to the custody of the Attorney General or to the Attorney General’s
designated representative for confinement in a corrections facility separate, to the extent practicable,
from persons awaiting or serving sentences or being held in custody pending appeal. The defendant
must be afforded a reasonable opportunity for private consultation with defense counsel. On order of a
court of the United States or on request of an attorney for the Government, the person in charge of the
corrections facility must deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding.

         So ORDERED and SIGNED this 5th day of March, 2021.




                                                  ________________________________
                                               ____________________________________
                                                 0%(5/<&35,(67 7-2+1621
                                               .,0%(5/<&35,(67-2+1621
                                                  ITED STATES MAG
                                               UNITED              GISTRATE JUDG
                                                               MAGISTRATE    JUDGE




                                                   8
